COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

  

 ,, ORDER GRANTING COUNSEL’S MOTION TO WITHDRAW,

APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
MOTION FOR REHEARING OR EN BANC RECONSIDERATION

AND ABATING APPEAL PENDING APPOINTMENT OF COUNSEL

Appellate Case: NO. 01-08-00337-CR, Donna Gayle Holcomb v.
The State of Texas

Trial Court Case: NO. 1 141352 in the 230th District Court of Harris County, Texas

Appellant’s retained counsel, Jani J. Maselli, has ﬁled a motion to withdraw
as appellant’s counsel on appeal. See TEX. R. APP. P. 6.5. Appellant does not
oppose the motion, but expresses the desire to continue to pursue her appeal and that
She is indigent.

Accordingly, we grant the motion to withdraw and appellant’s motion for
extension of time to ﬁle her motion for rehearing and/or en banc reconsideration.
We abate the appeal and remand for the trial court to immediately conduct a hearing,
at which appellantI and a representative of the Harris County District Attorney’s
Ofﬁce shall be present. The trial court Shall have a court reporter record the
hearing. The trial court is directed to make appropriate ﬁndings and
recommendations on whether appellant is presently indigent, in which case the trial
court should appoint appellate counsel at no expense to appellant, see TEX. CODE

CRIM. PROC. ANN. art. 26.04 (West Supp. 2011).

The trial court’s ﬁndings and recommendations shall be sent to this
Court no later than April 27, 2012. If the hearing is conducted by video
teleconference, the trial court’s ﬁndings and recommendations and a certiﬁed
electronic copy of the hearing shall be ﬁled in this Court no later than April 27,
2012.

1 Appellant shall be present for the hearing in person or, if appellant is incarcerated and at the
trial court’s discretion, appellant may participate in the hearing by closed~circuit video
teleconferencing. Any such teleconference must use a closed-circuit video
teleconferencing system that provides for a simultaneous compressed full motion video
and interactive communication of image and sound between the trial court, appellant, and
any attorneys representing the State or appellant. On request, appellant and her counsel, if
any, shall be able to communicate privately without being recorded or heard by the trial
court or the attorney representing the State.

The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s ﬁndings and recommendations are ﬁled in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties of
and the Clerk of this Court of such date.

It is so ORDERED.

Judge’s signature: /s/ Jane Bland
Acting individually

Date: March 22, 2012

caves in __
 er WPEALS

COURT OF APPEALS FOR THE

FIRST DISTRICT OF TEXAS AT HOUSﬁﬁthAR 22 pH 3: [3

  

 ORDER GRANTING COUNSEL’S MOTION gqmaﬁpaamtteusr

 APPELLANT’S MOTION FOR EXTENSION ofﬂiﬁhﬁlfdli‘iﬂlum
MOTION FOR REHEARING OR EN BANC RECONSIDERATION

AND ABATING APPEAL PENDING APPOINTMENT OF COUNSEL

Appellate Case: No. 01~08—00337-CR, Donna Gay/e Holcomb v.
The State of Texas

Trial Court Case: No. 1 141352 in the 230th District Court of Harris County, Texas

Appellant’s retained counsel, Jani J. Maselli, has ﬁled a motion to withdraw
as appellant’s counsel on appeal. See TEX. R. APP. P. 6.5. Appellant does not
oppose the motion, but expresses the desire to continue to pursue her appeal and that
she is indigent.

Accordingly, we grant the motion to withdraw and appellant’s motion for
extension of time to ﬁle her motion for rehearing and/or en banc reconsideration.
We abate the appeal and remand for the trial court to immediately conduct a hearing,
at which appellantI and a representative of the Harris County District Attorney’s
Ofﬁce shall be present. The trial court shall have a court reporter record the
hearing. The trial court is directed to make appropriate ﬁndings and
recommendations on whether appellant is presently indigent, in which case the trial

court should appoint appellate counsel at no expense to appellant, see TEX. CODE
CRIM. PROC. ANN. art. 26.04 (West Supp. 2011).

The trial court’s findings and recommendations shall be sent to this
Court no later than April 27, 2012. If the hearing is conducted by video
teleconference, the trial court’s ﬁndings and recommendations and a certiﬁed

electronic copy of the hearing shall be ﬁled in this Court no later than April 27,
2012.

1 Appellant shall be present for the hearing in person or, if appellant is incarcerated and at the
trial court’s discretion, appellant may participate in the hearing by closed—circuit video
teleconferencing. Any such teleconference must use a closed-circuit video
teleconferencing system that provides for a simultaneous compressed full motion video
and interactive communication of image and sound between the trial court, appellant, and
any attorneys representing the State or appellant. On request, appellant and her counsel, if
any, shall be able to communicate privately without being recorded or heard by the trial
court or the attorney representing the State.

The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s ﬁndings and recommendations are ﬁled in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties of
and the Clerk of this Court of such date. '

It is so ORDERED.

Judge’s signature: %§ 
Acting dividually

Date: March 22, 2012